UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7271


JULIO CESAR GUTIERREZ-JARAMILLO,

                    Petitioner - Appellant,

             v.

FEDERAL CORRECTIONAL INSTITUTION GILMER, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia,
at Wheeling. Frederick P. Stamp, Jr., Senior District Judge. (5:16-cv-00172-FPS-JES)


Submitted: March 13, 2018                                         Decided: March 15, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Julio Cesar Gutierrez-Jaramillo, Appellant Pro Se. Helen Campbell Altmeyer, Erin
Carter Tison, Assistant United States Attorneys, OFFICE OF THE UNITED STATES
ATTORNEY, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Julio Cesar Gutierrez-Jaramillo, a federal prisoner, appeals the district court’s

order accepting the recommendation of the magistrate judge and denying relief on his 28

U.S.C. § 2241 (2012) petition. We have reviewed the record and find no reversible error.

Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the

reasons stated by the district court. Gutierrez-Jaramillo v. Fed. Corr. Inst. Gilmer, No.

5:16-cv-00172-FPS-JES (N.D.W. Va., Aug. 14, 2017). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                            AFFIRMED




                                            2